Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims are directed to a process; and claims would be directed to a machine if amended as suggested.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Specifically claim 1 recites an abstract idea in the limitation (emphasized):
…a third-party rating and recruiting system (TPRRS), including: a processor; a storage device; 
an application programming interface (API) stored in the storage device, 
wherein the API defines one or more than one command invokable to initiate the transmission of brokerage account trading data from a broker system, associated with one or more than one retail investor, to the TPRRS; 
and a memory storing program instructions that, when executed by the processor cause the TPRRS to: 
analyze the brokerage account trading data associated with at least one retail investor to generate at least one of a retail investor performance metric or a retail investor rating for each retail investor;
 and transmit the at least one of the retail investor performance metric or the retail investor rating to a recipient device.
These limitations recites an abstract idea because they encompass commercial or legal interactions (i.e. advertising, marketing or sales activities or behaviors or business relations).  These limitations recite commercial or legal interactions because they essentially entail gathering information and assessing professionals which is a part of market research or professional oversight (e.g. performance reviews).  Claims that encompass commercial or legal interactions fall within the "Certain Methods of Organizing Human Activity" grouping of Abstract ideas.
Claim 15 recites an abstract idea in the limitation (emphasized):
…third-party rating and recruiting system (TPRRS), including: a storage device; an application programming interface (API) stored in the storage device, 
wherein the API defines one or more than one command invokable to initiate the transmission of brokerage account trading data from a broker system to the TPRRS, 
and wherein the API is downloadable by one or more than one communicatively coupled broker system.
This limitation recites an abstract idea because it encompasses commercial or legal interactions (i.e. advertising, marketing or sales activities or behaviors or business relations).  This limitation recites commercial or legal interactions because this limitation essentially entails gathering information and assessing professionals which is a part of market research or professional oversight (e.g. performance reviews)1.  Claims that encompass commercial or legal interactions fall within the "Certain Methods of Organizing Human Activity" grouping of Abstract ideas. 
Claim 19 recites an abstract idea in the limitation (emphasized):
…receiving from a broker system, via an application programming interface (API) of a third-party rating and recruiting system (TPRRS), brokerage account trading data associated with one or more than one retail investor, 
wherein the API defines one or more than one command invokable to initiate the transmission of the brokerage account trading data from the broker system to the TPRRS; 
analyzing, by the TPRRS, the brokerage account trading data associated with at least one retail investor to generate at least one of a retail investor performance metric or a retail investor rating for each retail investor; 
and transmitting, by the TPRRS, the at least one of the retail investor performance metric or the retail investor rating to a recipient device.
These limitations recites an abstract idea because they encompass commercial or legal interactions (i.e. advertising, marketing or sales activities or behaviors or business relations).  These limitations recite commercial or legal interactions because these limitations essentially entail gathering information and assessing professionals which is a part of market research or professional oversight (e.g. performance reviews).  Claims that encompass commercial or legal interactions fall within the "Certain Methods of Organizing Human Activity" grouping of Abstract ideas.
Accordingly, claims 1, 15, and 19 recite an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements of the independent claims do not integrate the abstract idea into a practical application.  Claim 1 recites an additional elements in in the limitation (emphasized):
…a third-party rating and recruiting system (TPRRS), including: a processor; a storage device; 
an application programming interface (API) stored in the storage device, 
wherein the API defines one or more than one command invokable to initiate the transmission of brokerage account trading data from a broker system, associated with one or more than one retail investor, to the TPRRS; 
and a memory storing program instructions that, when executed by the processor cause the TPRRS to: 
analyze the brokerage account trading data associated with at least one retail investor to generate at least one of a retail investor performance metric or a retail investor rating for each retail investor;
 and transmit the at least one of the retail investor performance metric or the retail investor rating to a recipient device.
The additional elements of claim 1 do not integrate the abstract idea into a practical application for the following reasons.  First, the additional elements of a third-party rating and recruiting system (TPRRS), including: a processor; a storage device and a memory storing program instructions, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality (i.e. as a generic computer) such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(a).
Second, the additional elements of an API that initiates the transmission to the TPRRS, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only a general link to a field of use or technological environment, see MPEP 2106.05(h) (discussing Affinity Labs).  That is, although these additional elements do limit the use of the abstract idea, this type of limitation merely confines the use of the abstract idea to a particular technological environment (APIs or internet communications software) and does not integrate the abstract idea into a practical application or add an inventive concept to the claims.
Third, the additional elements of transmitting the at least one of the retail investor performance metric or the retail investor rating, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of sending data (i.e. sending reports), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  Accordingly claim 1 is directed to an abstract idea.
Claim 15 recites an abstract idea in the limitation (emphasized):
…third-party rating and recruiting system (TPRRS), including: a storage device; an application programming interface (API) stored in the storage device, 
wherein the API defines one or more than one command invokable to initiate the transmission of brokerage account trading data from a broker system to the TPRRS, 
and wherein the API is downloadable by one or more than one communicatively coupled broker system.
The additional elements of claim 15 do not integrate the abstract idea into a practical application for the following reasons.  First, the additional elements of a third-party rating and recruiting system (TPRRS), including: a storage device, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality (i.e. as a generic computer) such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(a).
Second, the additional elements of a downloadable API that initiates the transmission to the TPRRS, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only a general link to a field of use or technological environment, see MPEP 2106.05(h) (discussing Affinity Labs).  That is, although these additional elements do limit the use of the abstract idea, this type of limitation merely confines the use of the abstract idea to a particular technological environment (APIs or internet communications software) and does not integrate the abstract idea into a practical application or add an inventive concept to the claims. Accordingly claim 15 is directed to an abstract idea.
Claim 19 recites an abstract idea in the limitation (emphasized):
…receiving from a broker system, via an application programming interface (API) of a third-party rating and recruiting system (TPRRS), brokerage account trading data associated with one or more than one retail investor, 
wherein the API defines one or more than one command invokable to initiate the transmission of the brokerage account trading data from the broker system to the TPRRS; 
analyzing, by the TPRRS, the brokerage account trading data associated with at least one retail investor to generate at least one of a retail investor performance metric or a retail investor rating for each retail investor; 
and transmitting, by the TPRRS, the at least one of the retail investor performance metric or the retail investor rating to a recipient device.
The additional elements of claim 19 do not integrate the abstract idea into a practical application for the following reasons.  First, the additional elements of an API of a third-party rating and recruiting system (TPRRS) that receives brokerage account trading data and initiates the transmission to the TPRRS, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only a general link to a field of use or technological environment, see MPEP 2106.05(h) (discussing Affinity Labs).  That is, although these additional elements do limit the use of the abstract idea, this type of limitation merely confines the use of the abstract idea to a particular technological environment (APIs or internet communications software) and does not integrate the abstract idea into a practical application or add an inventive concept to the claims.
Second, the additional elements of transmitting the at least one of the retail investor performance metric or the retail investor rating, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of sending data (i.e. sending reports), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  Accordingly claim 19 is directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using generic computer components and a general link to a field of use.  Mere instructions to apply an exception and a general link to a field of use cannot provide an inventive concept. The claim is not patent eligible.

Dependent Claims
Claims 2 and 20 recite the additional elements of a retail investor device, an asset management system, or a recruiter system communicatively coupled to the TPRRS.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality (i.e. as a generic computer) such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(a).
Claims 3 is directed to the same abstract idea as the independent claims because claims 3 specifies what the brokerage account trading data includes, which is still only gathering information for market research or evaluating professionals.
Claims 4 and 5 recite the additional elements of a retail investor device with a GUI that accepts selections to transmit brokerage account trading data.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality (i.e. as a generic computer with a user interface that accepts user input) such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(a).
Claims 6-8 recite a second abstract idea, Mathematical Concepts.  These claims recite Mathematical Concepts because the claims explicitly recite calculating various scores, and weighting and combining the scores.  Examiner does not find the presence of these two abstract ideas in claims 6-8 render the claims non-abstract.  Recognicorp, LLC v. Nintendo Co., Ltd., 855 F. 3d 1322, 1327 (stating combining “one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract”).
Claims 9 and 12 recite the additional elements of a downloadable dashboard application that displays the retail investor performance metric or the retail investor rating.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality (i.e. as a generic software for a user interface that displays data) such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(a).
Claims 10 and 11 recite the additional elements of a hyperlink for retail investor performance metric or the retail investor rating.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of sending data (i.e. sending reports), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  
Claims 13 and 14 recite the additional elements of an API that transmits brokerage account trading data.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only a general link to a field of use or technological environment, see MPEP 2106.05(h) (discussing Affinity Labs).  That is, although these additional elements do limit the use of the abstract idea, this type of limitation merely confines the use of the abstract idea to a particular technological environment (APIs or internet communications software) and does not integrate the abstract idea into a practical application or add an inventive concept to the claims.
Claim 16 is directed to the same abstract idea as the independent claims for similar reasons as claims 1 and 192.  Claim 16 further recites the additional elements of a processor and a memory storing instructions and generate a customized hyperlink selectable to link a recipient to the at least one of the retail investor performance metric or the retail investor rating.  The additional elements of processor and a memory storing instructions, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality (i.e. as a generic computer) such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(a).  The additional elements of the hyperlink, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of sending data (i.e. sending reports), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  
Claims 17 and 18 recite the additional elements of automatically transmit retail investor brokerage account trading data to the TPRRS and request retail investor's brokerage account trading data.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of sending data (i.e. sending reports), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al, US Pub. No. 2009/0265283, herein referred to as "Carpenter" in view of Carter, US Pub. No. 2012/0310796, herein referred to as "Carter".
Regarding claim 1, Carpenter teaches:
a third-party rating and recruiting system (TPRRS), including: a processor; a storage device (processor and memory, e.g. ¶[0052]); 
one or more than one command invokable to initiate the transmission of brokerage account trading data from a broker system, associated with one or more than one retail investor, to the TPRRS (receive investment data from brokerages, ¶[0061]); 
and a memory storing program instructions that, when executed by the processor cause the TPRRS to (memory and software, e.g. ¶[0052]): 
analyze the brokerage account trading data associated with at least one retail investor to generate at least one of a retail investor performance metric or a retail investor rating for each retail investor (generates scores for each investor and ranks investors, e.g. ¶[0066]; see ¶[0083] noting system is for scoring retail investors; see also Fig. 5 summarizing process; and ¶[0092] and Fig. 7 discussing other investor scores); 
and transmit the at least one of the retail investor performance metric or the retail investor rating to a recipient device (outputs investor rankings, ¶¶[0048], [0605]; see also ¶[0071] discussing sharing with a network).  
However Carpenter does not teach but Carter does teach:
an application programming interface (API) stored in the storage device, wherein the API defines (API, ¶¶[0076]-[0077]).
Further, it would have been obvious at the time of filing to combine the ranking investors of Carpenter with the API of Cater because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Carpenter teaches receiving investment data from brokerages, ¶[0061], using network servers, ¶[0051].  One of ordinary skill would have recognized one way to communicate over a network (e.g. the internet) requires APIs and accordingly would have modified the teachings of Carpenter to use an API (e.g. a taught by Carter).
Regarding claim 2, the combination of Carpenter and Carter teaches all the limitations of claim 1 and Carpenter further teaches:
wherein the recipient device includes at least one of a retail investor device, an asset management system, or a recruiter system communicatively coupled to the TPRRS (system includes various devices like personal computers, ¶[0051]).  
Regarding claim 3, the combination of Carpenter and Carter teaches all the limitations of claim 1 and Carpenter further teaches:
wherein the brokerage account trading data includes at least one of historical brokerage account trading data, current brokerage account trading data, or ongoing brokerage account trading data (investment data includes historical performance data and real-time trade data, ¶¶[0038], [0046] and Fig. 1).  
Regarding claim 4, the combination of Carpenter and Carter teaches all the limitations of claim 3 and Carpenter further teaches:
a retail investor device (system includes various devices like personal computers, ¶[0051]), 
and is configured to receive, via the GUI, a retail investor's selection to transmit the at least one of the historical brokerage account trading data, the current brokerage account trading data, or the ongoing brokerage account trading data to the TPRRS  (data transfer is based on selectable periods (e.g., hourly, twice a day, daily, weekly, etc.), ¶[0058]).  
However Carpenter does not teach but Carter does teach:
wherein the retail investor device is configured to display a graphical user interface (GUI) (GUI, e.g. ¶[0009])
Further, it would have been obvious at the time of filing to combine the ranking investors of Carpenter with the API of Cater because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Carpenter teaches personal computers, ¶[0051].  One of ordinary skill would have recognized personal computers require GUIs and accordingly would have modified the teachings of Carpenter to use a GUI (e.g. a taught by Carter).
Regarding claim 5, the combination of Carpenter and Carter teaches all the limitations of claim 3 and Carpenter further teaches:
wherein the retail investor device is further configured to receive, via the GUI, the retail investor's selection of a frequency associated with the transmitting of the ongoing brokerage account trading data (data transfer is based on selectable periods (e.g., hourly, twice a day, daily, weekly, etc.), ¶[0058]).  
Regarding claim 6, the combination of Carpenter and Carter teaches all the limitations of claim 1 and Carpenter further teaches:
one or more than one risk factor selection score generated (ranking is based on historical portfolio risk and Sharpe ratio, e.g. ¶[0072].  Please note, the Specification as filed contemplates a Sharpe ratio as a risk factor selection score in ¶¶[0055]-[0056] and Fig. 3)
based on a time series of risk factor exposures derived from the brokerage account trading data associated with each respective retail investor (calculates individual portfolio returns and performance for various time periods (e.g. daily for the last 180 days, daily for the last month, daily for the last quarter), ¶[0071]); 
and one or more than one security selection score generated (calculates the Information Ratio (IR) for each investor, ¶[0094]; see also Fig. 8 noting IR is used for determining skill score)
based on a time series of risk- factor-normalized security exposures derived from the brokerage account trading data associated with each respective retail investor (Information Ration measure risk adjusted active return, ¶¶[0088], [0094]; see also ¶[0067] noting ranking is derived primarily from risk adjusted performance which is a measure of investor performance with the volatility attributable to different risk profiles removed and exposing the skill in picking different investments; and ¶[0071] discussing calculating individual portfolio returns and performance for various time periods).  
Regarding claim 7, the combination of Carpenter and Carter teaches all the limitations of claim 6 and Carpenter further teaches:
a TPRRS risk factor selection score as a weighted combination of the one or more than one risk factor selection score (adjusts base score based on weighting parameters, ¶[0066]); 
and a TPRRS security selection score as a weighted combination of the one or more than one security selection score (weights skill score when ranking, Fig. 7, ref. char. 708 and ¶[0093]).  
Regarding claim 8, the combination of Carpenter and Carter teaches all the limitations of claim 7 and Carpenter further teaches:
wherein the retail investor rating includes: a TPRRS retail investor rating generated based on the TPRRS risk factor selection score and the TPRRS security selection score (ranks based on adjusted based score, ¶[0066], and weights skill score when ranking, Fig. 7, ref. char. 708 and ¶[0093]).   
Regarding claim 9, the combination of Carpenter and Carter teaches all the limitations of claim 1 and Carpenter further teaches:
an investor dashboard application stored in the storage device (displays ratings, ¶[0125]), 
the retail investor dashboard GUI including the at least one of the retail investor performance metric or the retail investor rating generated by the TPRRS for a retail investor associated with the retail investor device (outputs investor rankings, ¶¶[0048], [0605]).  
However Carpenter does not teach but Carter does teach:
wherein the investor dashboard application is downloadable by a communicatively coupled retail investor device (system is a downloadable application, ¶[0139])
Further, it would have been obvious at the time of filing to combine the ranking investors of Carpenter with the downloadable application of Cater because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized users of Carpenter may be interested in using the system on a personal device (e.g. a smart phone) and accordingly modified the teachings of Carpenter to use a downloadable application (e.g. a taught by Carter).
Regarding claim 10, the combination of Carpenter and Carter teaches all the limitations of claim 9 and Carpenter further teaches:
selectable to link a recipient to the at least one of the retail investor performance metric or the retail investor rating generated by the TPRRS for the retail investor based on the retail investor's brokerage account trading data (outputs investor rankings, ¶¶[0048], [0605]; see also ¶[0071] discussing sharing with a network).  
However Carpenter does not teach but Carter does teach:
wherein the investor dashboard application is further configured to provide a customized hyperlink generated by the TPRRS, the customized hyperlink (uses hyperlinked tool) 
Further, it would have been obvious at the time of filing to combine the ranking investors of Carpenter with the hyperlinked tool of Cater because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized users of Carpenter may be interested in sending the investor's rankings and accordingly modified the teachings of Carpenter to provide a means for sending the data (e.g. a taught by Carter).
Regarding claim 11, the combination of Carpenter and Carter teaches all the limitations of claim 10 and Carpenter further teaches:
wherein the retail investor dashboard GUI is configured to send the retail investor's customized hyperlink to the recipient (uses hyperlinked tool).
Further, it would have been obvious at the time of filing to combine the ranking investors of Carpenter with the hyperlinked tool of Cater because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized users of Carpenter may be interested in sending the investor's rankings and accordingly modified the teachings of Carpenter to provide a means for sending the data (e.g. a taught by Carter).
Regarding claim 12, the combination of Carpenter and Carter teaches all the limitations of claim 1 and Carpenter further teaches:
a recruiter dashboard application stored in the storage device (displays ratings, ¶[0125]), 
the recruiter dashboard GUI including the at least one of the retail investor performance metric or the retail investor rating generated by the TPRRS for at least one of a plurality of retail investors.   (outputs investor rankings, ¶¶[0048], [0605]).  
However Carpenter does not teach but Carter does teach:
wherein the recruiter dashboard application is downloadable by a communicatively coupled recruiter system, and wherein the recruiter dashboard application is configured to display a recruiter dashboard GUI on the recruiter system (system is a downloadable application, ¶[0139], see also e.g. ¶[0009] discussing GUI)
Further, it would have been obvious at the time of filing to combine the ranking investors of Carpenter with the downloadable application and GUI of Cater because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized users of Carpenter may be interested in using the system on a personal device (e.g. a smart phone) and accordingly modified the teachings of Carpenter to use a downloadable application and GUI (e.g. a taught by Carter).
Regarding claim 13, the combination of Carpenter and Carter teaches all the limitations of claim 1 and Carpenter further teaches:
by the broker system to automatically transmit a retail investor's brokerage account trading data to the TPRRS (receive investment data from brokerages, ¶[0061]).  
However Carpenter does not teach but Carter does teach:
wherein the API is downloadable by a communicatively coupled broker system, and wherein the one or more than one command defined by the API is invokable (system is a downloadable application, ¶[0139])
Further, it would have been obvious at the time of filing to combine the ranking investors of Carpenter with the downloadable application of Cater because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized users of Carpenter may be interested in using the system on a personal device (e.g. a smart phone) and accordingly modified the teachings of Carpenter to use a downloadable application (e.g. a taught by Carter).
Regarding claim 14, the combination of Carpenter and Carter teaches all the limitations of claim 1 and Carpenter further teaches:
wherein the one or more than one command defined by the API is invokable by the TPRRS to request a retail investor's brokerage account trading data from a broker system (import data from a file obtained from a third-party financial institution in response to activation or selection of a “download” button, ¶[0058]).  

Regarding claim 15,  Carpenter further teaches:
a third-party rating and recruiting system (TPRRS), including: a storage device (memory, e.g. ¶[0052]);; 
one or more than one command invokable to initiate the transmission of brokerage account trading data from a broker system to the TPRRS (receive investment data from brokerages, ¶[0061])
However Carpenter does not teach but Carter does teach:
an application programming interface (API) stored in the storage device, wherein the API defines (API, ¶¶[0076]-[0077]).
and wherein the API is downloadable by one or more than one communicatively coupled broker system (system is a downloadable application, ¶[0139]).  
Further, it would have been obvious at the time of filing to combine the ranking investors of Carpenter with the API and downloadable application of Cater because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Carpenter teaches receiving investment data from brokerages, ¶[0061], using network servers, ¶[0051].  One of ordinary skill would have recognized one way to communicate over a network (e.g. the internet) requires APIs and accordingly would have modified the teachings of Carpenter to use an API (e.g. a taught by Carter).  One of ordinary skill would also have recognized users of Carpenter may be interested in using the system on a personal device (e.g. a smart phone) and accordingly modified the teachings of Carpenter to use a downloadable application (e.g. a taught by Carter).
Regarding claim 16, the combination of Carpenter and Carter teaches all the limitations of claim 15 and Carpenter further teaches:
wherein the TPRRS further includes: a processor; and a memory storing program instructions that, when executed by the processor cause the TPRRS to (processor, memory and software, e.g. ¶[0052]):
generate at least one of a retail investor performance metric or a retail investor rating for a retail investor associated with the retail investor's brokerage account trading data (generates scores for each investor and ranks investors, e.g. ¶[0066]; see ¶[0083] noting system is for scoring retail investors; see also Fig. 5 summarizing process; and ¶[0092] and Fig. 7 discussing other investor scores);
a recipient to the at least one of the retail investor performance metric or the retail investor rating (outputs investor rankings, ¶¶[0048], [0605]; see also ¶[0071] discussing sharing with a network).  
However Carpenter does not teach but Carter does teach:
and generate a customized hyperlink selectable to link  (uses hyperlinked tool) 
Further, it would have been obvious at the time of filing to combine the ranking investors of Carpenter with the hyperlinked tool of Cater because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized users of Carpenter may be interested in sending the investor's rankings and accordingly modified the teachings of Carpenter to provide a means for sending the data (e.g. a taught by Carter).
Regarding claim 17, the combination of Carpenter and Carter teaches all the limitations of claim 15 and Carpenter further teaches:
wherein the one or more than one command defined by the API is invokable by the one or more than one broker system to automatically transmit retail investor brokerage account trading data to the TPRRS (data transfer is based on selectable periods (e.g., hourly, twice a day, daily, weekly, etc.), ¶[0058]).  
Regarding claim 18, the combination of Carpenter and Carter teaches all the limitations of claim 15 and Carpenter further teaches:
wherein the one or more than one command defined by the API is invokable by the TPRRS to request a retail investor's brokerage account trading data from one or more than one broker system (import data from a file obtained from a third-party financial institution in response to activation or selection of a “download” button, ¶[0058]).  .  

Regarding claim 19, Carpenter teaches:
receiving from a broker system, brokerage account trading data associated with one or more than one retail investor (receive investment data from brokerages, ¶[0061]), 
one or more than one command invokable to initiate the transmission of the brokerage account trading data from the broker system to the TPRRS (receive investment data from brokerages, ¶[0061]); 
analyzing, by the TPRRS, the brokerage account trading data associated with at least one retail investor to generate at least one of a retail investor performance metric or a retail investor rating for each retail investor (generates scores for each investor and ranks investors, e.g. ¶[0066]; see ¶[0083] noting system is for scoring retail investors; see also Fig. 5 summarizing process; and ¶[0092] and Fig. 7 discussing other investor scores);
and transmitting, by the TPRRS, the at least one of the retail investor performance metric or the retail investor rating to a recipient device (outputs investor rankings, ¶¶[0048], [0605]; see also ¶[0071] discussing sharing with a network).  
However Carpenter does not teach but Carter does teach:
via an application programming interface (API) of a third-party rating and recruiting system (TPRRS), wherein the API defines (API, ¶¶[0076]-[0077]).
Further, it would have been obvious at the time of filing to combine the ranking investors of Carpenter with the API of Cater because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Carpenter teaches receiving investment data from brokerages, ¶[0061], using network servers, ¶[0051].  One of ordinary skill would have recognized one way to communicate over a network (e.g. the internet) requires APIs and accordingly would have modified the teachings of Carpenter to use an API (e.g. a taught by Carter).
Regarding claim 20, the combination of Carpenter and Carter teaches all the limitations of claim 19 and Carpenter further teaches:
wherein the recipient device includes at least one of a retail investor device, an asset management system, or a recruiter system (system includes various devices like personal computers, ¶[0051])..  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hughes et al, US Pub. No. 2011/0066544 teaches a similar method of reporting
Sujir, US Pub. No. 2017/0076392 teaches a similar method of assessing investors



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDAN S O'SHEA/Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes Claim 15 does not explicitly recite generating at least one of a retail investor performance metric or a retail investor rating for a retail investor but Claim 16, which depends from claim 15, does recite generating at least one of a retail investor performance metric or a retail investor rating for a retail investor and accordingly finds claim 15 encompasses the same abstract idea as claim 1 because claim 15 clearly encompasses generating at least one of a retail investor performance metric or a retail investor rating.
        2 See fn. 1